In an action for divorce, resettled order dated September 11, 1947, granting respondent’s motion for temporary alimony and counsel fees, and denying appellant’s cross motion to dismiss the complaint for insufficiency or, in the alternative, to require respondent to serve an amended complaint separately stating and numbering causes of action, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Appeal from original order dated August 9, 1947, dismissed, without costs. Lewis, P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur.